DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Supplement/Correction
	IDS of 11/04/2021 and references therein have been considered. 
	IDS refers to foreign examination documents which refer to US5086088A, which has been made of record by Examiner and is discussed below.
	US5086088A, like the instant application combines photopolymer (e.g., an acrylic ester), thermal cured polymer (e.g., an epoxy), corresponding initiators, and heat expandable microspheres (see Abstract). US5086088A also recognizes that the epoxy may be reacted with other polymers during curing to improve flexibility (referring to Marks US 3312754 at C1L34-49).
	The instant application is still allowable because this does not teach or render obvious performing a thermal degradation of the photopolymer such that the degradation product reacts with the thermally cured polymer. Additionally, a person of skill in the art would understand that US5086088A does not make a “three-dimensional object” in the same sense that the claim uses the term.
Claim Interpretation
Claim 18 requires, in examiners word’s and not intended to be limiting:
Form a liquid mixture of light curable monomer, photoinitiator, heat curable monomer (e.g., epoxy), heat expandable microspheres
3D print an object using the mixture
heat the object to cure the heat curable monomer and expand the microspheres
the photopolymer degrades during the heating to form a degradation product that reacts with the heat curable monomer
Allowable Subject Matter
Claims 18 and 9, 13, 14, 19-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As indicated in the prior office action, the prior art does not fairly teach wherein said polymer scaffold degrades during said heating step, and forms a degradation product that in turn reacts with said at least one heat polymerizable component to form said three-dimensional object as claimed in the claim (see claim interpretation, above).
The closest prior art, Ficek (US 20120295077 A1 - of record), teaches a method of making a three-dimensional object including the use of thermal curable or photocurable resins and heat expandable microspheres (see prior rejection), however, there is no fair reason why Ficek would be modified such that the photopolymer degrades during the heating to form a degradation product that reacts with the heat curable monomer as claimed in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.